Case 1:19-cr-00176-GBD Document 41 Filed 03/27/20 Page 1 of 4

TAYLOR & COHEN LLP New ork SFI

 
  
 
  
 

“ar tA) 20 Fe eet a
“Fax{ 646498 -0966 ne
www. Layoyso! venlip.com

March 27, 2020

 

 

By ECF and Fax ait YP aN eee
y ies t BRR Ae 9 : WREST 2020 f

The Honorable George B. Daniels mal

United States District Court Judge SO.ORDERED:

Daniel Patrick Moynihan United States Courthouse B “Doi

500 Pearl Street LAE put

New York, NY 10007 B. Daniels, U.S.D.I.

fy
Re: United States v. Eddie Mayo, 19 CR 176-02 (GBD) Dated: MAR 9 0 2020

 

Dear Judge Daniels:

Eddie Mayo respectfully moves the Court for an order granting his release on bail
with the following conditions: (a) Mr. Mayo is subject to home incarceration with electronic
monitoring; (b) Mr. Mayo’s proposed residence is first inspected for any firearms or
narcotics, and the residence is approved by Pretrial Services and/or Probation prior to his
release; and (c) Mr. Mayo fully complies with all standard conditions of release, including
prohibitions on future crimes, drug use, and possession of a firearm, as well as electronic
monitoring. The government has consented to this motion subject to the conditions listed

above because Mr. Mayo presents an increased risk of severe illness or death from COVID-
19.

On December 10, 2019, Mr. Mayo entered a plea of guilty to conspiring to distribute
and possess with intent to distribute 100 grams and more of mixtures and substances
containing a detectable amount of heroin, in violation of Title 21, United States Code,
Sections 846 and 841(b)(1)(B) and conspiring to traffic in firearms, in violation of Title 18,
United States Code, Sections 371 and 922(a)(1)(A). Mr. Mayo was remanded without
objection following his plea allocution under 18 U.S.C. § 3143(a)(2).

Mr. Mayo now appeals from this detention order under 18 U.S.C. § 3145(c). That
provision provides, in relevant part:

A person subject to detention pursuant to section 31438(a)(2) ...,
and who meets the conditions of release set forth in section
3143(a)(1) ..., may be ordered released, under appropriate
conditions, by the judicial officer, if it is clearly shown that there
are exceptional reasons why such person’s detention would not
be appropriate.

 

 
Case 1:19-cr-00176-GBD Document 41 Filed 03/27/20 Page 2 of 4

Hon. George B. Daniels
March 27, 2020
Page 2

18 U.S.C. § 3145(c). The U.S. Court of Appeals for the Second Circuit has described
“exceptional reasons” permitting the release of a defendant subject to mandatory detention
are those that “present a unique combination of circumstances giving rise to situations
that are out of the ordinary.” United States v. DiSomma, 951 F.2d 494, 497 (2d Cir. 1991).
Determining whether a given circumstance presents exceptional reasons under section
3145 requires a case-by-case evaluation by the district judge, and the district judge’s
discretion is “constrained only by the language of the statute: ‘exceptional reasons.” Id.

Here, the COVID-19 pandemic combined with Mr. Mayo’s pre-existing condition
that heighten his risk of complications from the virus constitute “exceptional reasons” that
warrant his release pending sentencing. COVID-19 presents an unprecedented public
health crisis. The virus has infiltrated the MDC-Brooklyn, where Mr. Mayo is detained.
See BOP: COVID-19 Update , Fed. Bureau Prisons, https://www.bop.gov/coronavirus (last
updated 3/26/2020) (confirming that one MDC-Brooklyn inmate has tested positive).

Mr. Mayo is a 44-year-old male who had one of his lungs removed 1n 1997 and,
additionally, has been diagnosed with cardiomegaly, or an enlarged heart, which may be a
symptom of a medical condition such as the weakening of the heart muscle, coronary
artery disease, heart valve problems or abnormal heart rhythms. Mr. Mayo’s medical
condition elevates his risk of severe complications from the virus. Medical research |
indicates that patients who, like Mr. Mayo, have undergone the removal of a lung have
decreased pulmonary function over the long term. For example, a 2007 study measuring
the effect of the removal of part or all of a lung on cancer patients’ pulmonary function
concluded that after 6 months both exercise capacity and lung function “were significantly
worse than their preoperative values.”! Specifically, patients who had an entire lung
removed lost 35% of forced expiratory value (FEV;), which is a measure of pulmonary
function.? In sum, Mr. Mayo has reduced lung function as a result of the removal of one of
his lungs.

 

 

1 Thida Win, Ashley M. Groves, Andrew J. Ritchie, Francis C. Wells, Fay Cafferty, and
Clare M. Laroche, “The Effect of Lung Resection on Pulmonary Function and Exercise
Capacity in Lung Cancer Patients,” RESPIRATORY CARE (June 2007), at 725, available at
http://www.rcjournal.com/contents /06.07/06.07.0720.pdf (last visited March 26, 2020).

2 See id. See also Barbara Cristina Brocki, Elisabeth Westerdahl, Daniel Langer,
Domingos S.R. Souza, Jan Jesper Andreasen, “Decrease in pulmonary function and
oxygenation after lung resection,” ERJ OPEN RESEARCH (2018), available at
https://openres.ersjournals.com/content/4/1/00055-2017 (last visited March 26, 2020)
(finding that the removal of a lung results in a decrease in pulmonary function and
oxygenation).

 
Case 1:19-cr-00176-GBD Document 41 Filed 03/27/20 Page 3 of 4

Hon. George B. Daniels
March 27, 2020
Page 3

It is well documented that COVID-19 can cause the mucous membranes of the lungs
to become inflamed, which in turn reduces the supply of oxygen to the blood.3 Older people
and people with underlying health issues like Mr. Mayo’s are not more likely to contract a
severe illness than younger, healthier people, but it is more likely that a severe illness
from the virus will kill them.

Accordingly, defendant’s risk of serious infection while in custody as a result of his
medical condition “present[s] a unique combination of circumstances giving rise to [a]
situation|[] that [is] out of the ordinary.” DiSomma, 951 F.2d at 497; see also United States
v. Perez, No. 19 CR. 297 (PAE), 2020 WL 13829225, at *1 (S.D.N.Y. Mar. 19, 2020)
(granting defendant’s bail application in light of “the unique confluence of serious health
issues and other risk factors facing this defendant, ... which place him at a substantially
heightened risk of dangerous complications should he contract COVID-19”); United States
v. Stephens, No. 15-CR-95 (AJN), 2020 WL 1295155, at *1-*2 (S.D.N.Y. Mar. 19, 2020)
(reversing previous denial of bail “in light of circumstances that have changed since the
March 6 hearing,” namely, “the unprecedented and extraordinarily dangerous nature of
the COVID-19 pandemic’).

In addition to the existence of “exceptional reasons” for release on bail, Mr. Mayo
also “meets the conditions of release set forth in section 3148(a)(1).” 18 U.S.C. § 3145(¢).
Section 3143(a)(1), which provides for release or detention pending sentencing, requires
that the Court find “clear and convincing evidence that the person is not likely to flee or
pose a danger to the safety of any other person or the community if released.” Id. §
3145(a)(1). Mr. Mayo is neither likely to flee nor does he pose a danger to the safety of
others in his community under the conditions of release agreed with the government,
which include home incarceration with electronic monitoring. During his detention at the
MDC, Mr. Mayo has been a model prisoner. As indicated in his PSR, Mr. Mayo is a tutor
for the GED program and has worked as a barber while in the MDC. (See ECF No. 36 at §j
91). Mr. Mayo’s supervisor at the MDC stated that Mr. Mayo is

a hardworking, motivational and respectful individual. He
volunteers and provides haircuts to the inmates on the unit. He
also mentors the young new commits on the unit to keep out of
trouble. He also does any work assignment that is asked of him
by staff.

Id. Furthermore, upon release, Mr. Mayo will subject to home incarceration in his lifelong
home in Brooklyn, where he will live with his partner of more than 15 years and their

 

3 See, e.g., Pam Belluck, “What Does the Coronavirus Do to the Body?,” THE NEW YORK
TIMES (March 26, 2020), available at https://www.nytimes.com/article/coronavirus-body-
symptoms.html.

 

 

 
Case 1:19-cr-00176-GBD Document 41 Filed 03/27/20 Page 4 of 4

Hon. George B. Daniels
March 27, 2020
Page 4

three young children, with whom he has a very close relationship. Following an inspection
of his home by pretrial services or probation and the installation of an electronic
monitoring device, he will not present any danger to the community.

Accordingly, Mr. Mayo respectfully moves, on consent with the government, for an
order granting his release on bail under 18 U.S.C. § 3145(c) subject to the following
conditions: (a) home incarceration with electronic monitoring; (b) an inspection of Mr.
Mayo’s residence for any firearms or narcotics, and the approval of the residence by
Pretrial Services and/or Probation prior to his release; and (c) full comphance with all
standard conditions of release, including prohibitions on future crimes, drug use, and
possession of a firearm.

Thank you for your consideration of this matter.

Respectfully submitted,

/s/
Zachary S. Taylor

ce: Mollie Bracewell, Esq.

Jarrod Schaeffer, Esq.
Assistant United States Attorneys (via ECF)

 

 

 
